 Case: 4:20-cr-00503-JAR Doc. #: 4 Filed: 09/08/20 Page: 1 of 14 PageID #: 9




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOTru
                                      EASTERN DIVISION

UNITED STATES OF AMERICA,                                  )
                                                           )
     Plaintifl                                             )
                                                           )
v.
                                                           )   No.
WILLIAM SCHWARZE,                                          )
                                                           )
     Defendant.                                            )
                                                           )

                                     GUILTY PLEA AGREEMENT

         Come now the parties and hereby agree, as follows:

1. PARTIES:

        The parties are the defendant, William Schwarze, represented by defense counsel,

Michelle Nasser, and the United States of America (hereinafter "United States" or

"Government"), represented by the Office of the United States Attomey for the Eastern District

of Missouri by Assistant United States Attomey, Hal Goldsmith. This agreement does not, and

is not intended to, bind any govemmental offroe or agcncy other than the United States Attorney

for the Eastern District of Missouri. The Court is neither           a   party to nor bound by this agreement.

2. GTIILTY PLEA:

        Pursuant to Rule I    l(c)(l)(A),   Federal Rules of Criminal Procedure, in exchange for the

defendant's voluntary plea of guilty to Count      I   of the charge, the United States agrees that no

further federal prosecution   will   be brought in this District relative to the defendant's scheme to

defraud American Airlines and individuals relative to American Airlines' gift card program




                                                       I
Case: 4:20-cr-00503-JAR Doc. #: 4 Filed: 09/08/20 Page: 2 of 14 PageID #: 10




 during the period January,2016 through October,20l8, of which the Government is aware at

 this time.

         In addition, the parties agree that the U.S. Sentencing Guidelines Total Offense Level

 analysis agreed to by the parties herein is the result of negotiation and led, in p.rq to the guilty

 plea. The parties further agree that a downward variance from the Total Offense Level is

 appropriate in this case, and the parties   jointly recommend that this Court   sentence defendant to a

 term of probation, with whatever conditions this Court deems appropriate under the

 circumstances.

         The defendant also agrees, pursuant to the guilty plea to Count    l, to forfeit   to the Unikd

 States all property subject to forfeiture under the applicable statutes.

 3. ELEMENTS:

         As to Count One, the defendant admits to knowingly violating Title 18, United States

 Code, Section 1343 (Wire Fraud), and admits there is a factual basis for the plea and further fully

 understands that the elements of the crime are:

         I        Defendant knowingly devised or knowingly participated in a scheme to defraud
                  and to obtain money by means of material false or fraudulent pretenses or
                  representations as detailed in the Information;

         2.       The pretenses or representations were material, that is, they would reasonably
                  influence a person to part with money;

         3        Defendant did so with the intent to defraud; and,

        4         In advancing, or furthering, or carrying out his scheme to defraud and to obtain
                  money by means of false or fraudulent pretenses or representations, Defendant
                  transmitted a writing by means of a wire in interstate commerce or caused the
                  transmission of a writing by means of a wire in interstate commerce.
 4. FACTS:



                                                     2
Case: 4:20-cr-00503-JAR Doc. #: 4 Filed: 09/08/20 Page: 3 of 14 PageID #: 11




        The parties agree that the facts in this case are as follows and that the government would

prove these facts beyond a reasonable doubt    if the case     were to go to   trial.   These facts may be

considered as relevant conduct purcuant to Section 1B1.3:

        American Airlines, Inc. (hereinafter referred to as *AA") is a major American airline

company which operates commercial jetliners throughout the United States and globally.                  AA is

headquartered in Fort Worth, Texas. As an accommodation to its customers,                 AA offers Gift

Cards for purchase and redemption by the Gift Card holder for the purchase of              AA airline

tickets. AA Gift Cards may be purchased through a portal on the AA online website. The

customer may purchase either actual plastic Gift Cards which are shipped to the customer or the

customer's designee, or the customer may purchase '\iirtual" Gift Cards which are delivered to

the customer or the customer's designee via email. Both the plastic Gift Cards and the virtual

Gift Cards may be redeemed by the Gift Card holder for the purchase of AA airline tickets.

Significantly, AA Gift Cards, per AA policy, whetherplastic Gift Cards or virtual Gift Cards, are

not refundable and cannot be returned to   AA for       cash or credit.


       Once an   AA airline ticket is purchased, the actual AA airline ticket may be refunded            if
the passenger can no longer take the   flight, depending upon the specific ticket fare rules. If         an

AA airline ticket originally purchased with   an   AA Gift Card      is refunded, in part or in whole,     AA

issues the customer a new Gift Card for the value       ofthe refund. If an AA airline ticket originally

purchased by credit card is refunded, in part or in whole,      AA   issues the credit    directly back to the

customer's credit card. Any refunds for airline tickets originally purchased by Gift Card are not

to be credited to the customer's credit card, but are to be made solely by the issuance of a new

Gift Card in the amount ofthe refund.

                                                    3
Case: 4:20-cr-00503-JAR Doc. #: 4 Filed: 09/08/20 Page: 4 of 14 PageID #: 12




        Defendant,     WILIAM      SCIIWARZE (hereinafter "SCIilVARZE") resides in Ladue,

 Missouri, in the Eastern District of Missouri. Beginning during in or about January, 2016,

 SCIIWARZE, using personal crcdit cards, purchased hundreds of AA virtual Gift Cards through

 the AA website, which he then redeemed via the intemet for         AA airline tickets for himself, his

 family members, and his friends and associates. SCHWARZE and his family members, friends

 and associates ravelled hundreds of thousands of air miles on       AA airliners through the

 redemption of his purchased     AA Cift Cards, including to destinations     such as Honolulu, Hong

 Kong, Beijing, Shanghai, Macao, Singapore, Seoul, Miami, San Francisco, Los Angeles and

 New York City. On many occasions, at SCII\ilARZE's direction, SCHWARZE's friends and

 associates paid him for the   AA airline tickets   he obtained for them,   utilizing internet   based pay


 systems such as Venmo andZelle, as well as bank checks which           SCHWARZE deposited into

 his personal bank account.


        SCHWARZE represented to friends and associates that he was affiliated with a travel

 agency, and was going to build his own travel business. SCIIWARZE also represented himself

 to be a travel agent through a website on the intemet, boasting of his "elite airline and hotel

 statuses, which include Executive Platinum status with American Airlines and its worldwide

 parhers   -   logging about 200,000 flight miles   a   year. My background allows me to optimize

 airline and hotel customer experience programs to build exceptional travel value for you."


        Beginning in or about January 2016 and continuing through in or about October 2018, in

 the Eastem District of Missouri and elsewhere, the defendant,       WILLIAM SCI{WARZE,
 devised, intended to devise, and knowingly participated in a scheme to defraud and obtain money

 from AA, in an approximate amount of $160,340.00, and from others, in an approximate amount

                                                        4
Case: 4:20-cr-00503-JAR Doc. #: 4 Filed: 09/08/20 Page: 5 of 14 PageID #: 13




of $20,458.63, by means of materially false and fraudulent pretenses, representations, and

promises.


          On one and more occasions, SCHWARZE logged into ttre AA website, entered the               AA

Gift Card portal on that website, and purchased virtual AA Gift Cards using one of several credit

cards to make the purchases. For example, as part of the scheme, during 2018 SCEWARZE

purchased 690 virnral AA Gift Cards, in varied amounts ranging from $50 to $150, using his

credit cards. It was a further part of the scheme that, after receiving the unique identif,ing

number for each purchased AA virtual Gift Card, known as         a miscellaneous sales   receip! or
*MSR," SCTIWARZE redeemed the virtual AA Gift
                                              Cards for AA airline tickets for travel for

himself, his family members, or his friends and associates.


          On one and more occasions, either before or after the actual flights were taken,

SCHWARZE logged into the AA website, entered the AA Refi.rnd portal, and applied for             a

refund of the AA airline tickets which he had purchased with the virtual AA Gift Cards.

Unbeknownst to AA, and      as part   of the scheme, SCINVARZE took advantage of a vulnerability

in the   AA refund system by entering the Gift Card MSR into      the   AA Refund portal, instead of

the requested actual ticket identification number, causing the   AA refund system to automatically

refund the price of the airline ticket, minus any fees, directly to the credit card which

SCHWARZE had originally used to purchase the virtual AA Gift Card. Through his scheme,

SCHWARZE, or his family members, friends and associates, used the AA airline tickets

purchased by SCIIWARZE with           AA virtual Gift Cards fortheir actual flights, butthe cost of

those flights was refunded to SCTTWARZE by AA through a credit to SCIIWARZE's credit

cards. SCIfWARZE received approximately $160,340.00 in refunds from AA for airline flights

                                                    5
Case: 4:20-cr-00503-JAR Doc. #: 4 Filed: 09/08/20 Page: 6 of 14 PageID #: 14




 that he, or his family members, friends and associates actually   took. In addition   to the funds

 obtained from AA through his fraudulent requests for refunds, on one and more occasions

 SCHWARZE directed friends and associates to pay him for the AA tickets          he had obtained      for

 them, but failed to advise them that he had obtained refunds from    AA for   the price of those

 tickets. SCIIWARZE falsely represented that he was purchasing the AA tickets through his

 affiliation with   a   travel agency. These payments were made to SCHWARZE through internet

 based payment systems such as Venmo andZelle, as well as by bank checks which

 SCI{WARZE deposited into his personal bank account. SCHWARZE obtained approximately

 $20,458.63 from his friends and associates and used the funds for personal expenses, and to pay

 for personal charges on his credit cards, unrelated to any AA tickets.


        On or about July 27,2018, within the Eastem District of Missouri and elsewhere, for the

 purpose of executing his scheme to defraud and to obtain money and property by means of false

 and fraudulent pretenses and representations, the defendant did knowingly fransmit and cause to

 be tansmitted by means of wire communication in and affecting interstate commerce, certain

 writings, signs, and signals, by initiating a fraudulent refund transaction via the internet through

 the online American Airlines refund portal which caused American Airlines to issue a credit to

 SCHWARZE's personal American Express credit card in the amount of $150,00.


 5. STATUTORY PENALTIES:

        The defendant fully understands that the maximum possible penalty provided by law for

 the crime to which the defendant is pleading guilty is imprisonment of not more than twenty (20)

 years, a fine of not more than $250,000, or both such imprisonment and     fine. The Court may

 also impose a period of supervised release of not more than five (5) years.

                                                   6
Case: 4:20-cr-00503-JAR Doc. #: 4 Filed: 09/08/20 Page: 7 of 14 PageID #: 15




6. U.S. SENTENCING GIIIDELINES: 2018 IVIANUAL:

          The defendant understands that this offense is affected by the U.S. Sentenoing Guidelines

and the actual sentencing range is determined by both the Total Offense Level and the Criminal

History Category. The parties agree that the following are the applicable U.S. Sentencing

Guidelines Total Offense Level provisions.

          a. Chaoter     2 Offense Conduct:

          (1)   Base Offense    Level: The parties    agree that the base offense level is 7, as found in

Section 281.1(a)(1).

         (2)    Specifrc Offense Characteristics: The parties agree that the following Specific

Offense Characteristics apply:

                   l0 levels should   be added, pursuant to Section 281.1(bX1)@), because the loss

exceeded $150,000 but was less than $250,000.

         b. Chapter      3   Adi*p*mpp6:

                  (l)   Acceptance of Responsibility: The parties agree that 3 levels should be

deducted pursuant to Section       3El.l(a)   and O), because the defendant has clearly demonstrated

acceptance of responsibility and timely notified the government of the defendant's intention to

plead   guilty. The parties agree that the defendant's eligibility for this deduction is based upon

information presently known.        If   subsequent to the taking of the guilty plea the government

receives new evidence of statements or conduct by the defendant which it believes are

inconsistent with defendant's eligibility for this deduction, the government may present said

evidence to the court, and argue that the defendant should not receive all or part of the deduction

pursuant to Section 3E1,1, without violating the plea agreement.



                                                       7
Case: 4:20-cr-00503-JAR Doc. #: 4 Filed: 09/08/20 Page: 8 of 14 PageID #: 16




         c. Other Adiustment(sVDisrruted Adiustments:          None.

         d. Estimated Total    Offense Level: The parties estimate that the Total Offense Level is

 14.

         e. Criminal History: The determination of the defendant's Criminal History Category

 shall be left to the Court. Either parly may challenge, before and at sentencing, the finding of the

 Presentence Report as to the defendant's criminal history and the applicable category. The

 defendant's criminal history is known to the defendant and is substantially available in the

 Pretrial Services Report.

         f.                                                             : The parties agrce that the
 Court is not bound by the Guidelines analysis agreed to herein. The parties may not have

 foreseen all applicable Guidelines. The Court may, in its discretion, apply or not apply any

 Guideline despite the agreement herein and the parties shall not be permitted to withdraw from

 the plea agreement.

 7. WAI\TER OF APPEAL AI\D POST.CONYICTION RIGITTS:

         a. Appeal: The defendant     has been   fully apprised by defense counsel of the defendant's

 rights concerning appeal and fully understands the right to appeal the sentence under Title 18,

 United States Code, Section 3742.

                 (1) Non-Sentercins I$sues: The parties waive all rights      to appeal all non-

 jurisdictional, non-sentencing issues, including, but not limited to, any issues relating to pretrial

 motions, discovery, the guilty plea, the constitutionality of the statute(s) to which defendant is

 pleading guilty and whether defendant's conduct falls within the scope of the statute(s).




                                                    8
Case: 4:20-cr-00503-JAR Doc. #: 4 Filed: 09/08/20 Page: 9 of 14 PageID #: 17




               (2) Sentencine Issues: In the event the Court accepts           the plea, accepts the U.S.

Sentencing Guidelines Total Offense Level agreed to herein, and, after determining a Sentencing

Guidelines rarge, sentences the defendant within or below that range, then, as part of this

agreement, the defendant hereby waives all rights to appeal all sentencing issues other than

Criminal History, but only   if it affects   the Base Offense Level or Criminal History Category.

Similarly, the Govemment hereby waives all rights to appeal all sentencing issues other than

Criminal History, provided the Court accepts the plea, the agreed Total Offense Level and

sentences the defendant   within or above that range.

       b. Ilabeas Cornus:      The defendant agrees to waive all rights to contest the conviction or

sentence in any post-conviction proceeding, including one purcuant to Title 28, United States

Code, Section2255, except for claims of prosecutorial misconduct or ineffective assistance          of

counsel.

       c. RiEht to Records:      The defendant waives all rights, whether asserted directly or by a

representative, to request from any departnent or agency of the United States any records

pertaining to the investigation or prosecution of this case, including any records that may be

sought under the Freedom of Information Act, Title 5, United States Code, Section 522, or the

Privacy Act, Title 5, United States Code, Section 552(a).

8. OTHER:

       a.                                                                        : The defendant agrees
to truthfully complete and sign forms    as required     by the United States Probation Office prior to

sentencing and consents to the release of these forms and any supporting documentation by the

United States Probation Office to the government.


                                                     9
Case: 4:20-cr-00503-JAR Doc. #: 4 Filed: 09/08/20 Page: 10 of 14 PageID #: 18




         b. Civil or Administrative Actions not Barredi4ff-.pct           on Other Governmental

  Agencies: Nothing contained herein limits the rights and authority of the United States to take

  any civil, tax, immigration/deportation or administrative action against the defendant.

         c. Lurervised X€le*gp:        Pursuant to any supervised release term, the Court    will   impose

  standard conditions upon the defendant and may impose special conditions related to the crime

  defendant   committed.      These conditions   will   be restictions on the defendant to which the

  defendant   will   be required to adhere. Violation of the conditions of supervised release resulting

  in revocation may require the defendant to serve a term of imprisonment equal to the length          of

  the term of supervised release, but not greater than the term set forth in    Title 18, United States

  Code, Section 3583(e)(3), without credit for the time served after release. The defendant

  understands that parole has been abolished.

         d. Mandator.v       Special Assessment: Pursuant to Title 18, United States Code, Section

  3013, the Court is required to impose a mandatory special assessment of $100 per count for a

  total of $100, which the defendant agtees to pay at the time of sentencing. Money paid by the

  defendant toward any restitution or fine imposed by the Court shall be first used to pay any

  unpaid mandatory special assossment.

         e. PossiDilihiolDetention: The defendant may be subject to immediate detention

 pursuant to the provisions of Title 18, United States Code, Section3143.

         f,                                                                          : The Court may
  impose a fine, restitution (in addition to any penalty authorized by law), costs of incarceration

 and costs    of supervision. The defendant agrees that any fine or restitution imposed by the Court

 will be due and payable immediately. Pursuant to Title I8, United States Code, Section 3663A,


                                                        t0
Case: 4:20-cr-00503-JAR Doc. #: 4 Filed: 09/08/20 Page: 11 of 14 PageID #: 19




an order of restitution is mandatory for all crimes listed in Section   3663A(c). Regardless of the

Count of conviction, the amount of mandatory restitution imposed shall include all amounts

allowed by Seotion 3663A0) and the amount of loss agreed to by the parties, including all

relevant conduct loss. The defendant agrees to provide full restitution, in the total amount       of

$180,798,63, to all victims of all charges in the information prior to, or at the time of sentencing.

        g. Forfeiture: The defendant     agre€s the stipulated facts above are    suflicientto support

forfeiture of certain assets pursuant to the applicable forfeiture authorities. The defendant agrees

the Court may enter a consent prelirninary order of forfeiture any time before sentencing, and

such Order   will become final   as to the defendant when   it is issued and will be part of the

sentence. The defendant agrees not to object to any administative,       civil or criminal forfeiture

brought against any assets subject to forfeiture. The defendant will execute any documents and

take all steps needed to transfer tifle or ownership of said assets to the govemment and/or to

rebut the claims of nominees andlor alleged third party owners. The defendant knowingly and

intelligently waives all constitutional and statutory challenges to any forfeiture carried out in

accordance with this plea agreement, including but not limited to that defendant was not given

adequate notice of forfeitrue in the charging instrument. The defendant knowingly and

voluntarily waives any right, title, and interest in all items seized by law enforcement officials

during the course of their investigation, whether or not they are subject to forfeiture, and agrees

not to contest the vesting of title of such items in the United States. The defendant agrees that

said items may be disposed of by law enforcement officials in any manner.

       9.




                                                 ll
Case: 4:20-cr-00503-JAR Doc. #: 4 Filed: 09/08/20 Page: 12 of 14 PageID #: 20




          In pleading guilty, the defendant acknowledges, fully understands and hereby waives his

  rights, including but not limited to: the right to plead not guilty to the charges; the right to be

  tried by   a   jury in a public   and speedy trial; the right to file pretrial motions, including motions to

  suppress or exclude evidence; the right at such trial to a presumption of innocence; the right to

  require the government to prove the elements of the offenses against the defendant beyond a

  reasonable doubt; the right not to        testiff; the right not to present any evidence; the right to be

  proteoted from compelled self-incrimination; the right at ftial to confront and cross-examine

  adverse witnesses; the right to testi$r and present evidence and the right to compel the attendance

  of witnesses. The defendant firther understands that by this guilty plea, the defendant expressly

  waives all the rights set forth in this paragraph.

          The defendant fully understands that the defendant has the right to be represented by

  counsel, and if necessary, to have the Court appoint oounsel at trial and at every other stage          of

  the proceeding. The defendanfs counsel has explained these rights and the consequences of the

  waiver of these rights. The defendant fully understands that, as a result of the guilty plea, no trial

  will, in fact, occur    and that the only action remaining to be taken in this case is the imposition        of

  the sentence.

          The defendant is fully satisfied with the representation received from defense counsel.

  The defendant has discussed the government's evidence, the governmenfs case, and all possible

  defenses and defense witnesses with defense counsel. Defense counsel has completely and

  satisfactorily explored all areas which the defendant has requested relative to the government's

  case and any defenses.




                                                          t2
Case: 4:20-cr-00503-JAR Doc. #: 4 Filed: 09/08/20 Page: 13 of 14 PageID #: 21




        The guilty plea could impact defendant's immigration status or result in deportation. [n

particular,   if   any crime to which defendant is pleading guilty is an "aggravated felony" as defured

by Title 8, United States Code, Section 1101(a)(a3), removal or deportation is presumed

mandatory. Defense counsel has advised the defendant of the possible immigration

consequences, including deportation, resulting from the plea.

10. VOLUNTARY NATI]RE OF TIIE GIIILJY ELEA AND PLEA AG"REEMENT:

        This document constitutes the entire agreement between the defendant and the

govemment, and no other promises or inducements have been made, directly or indirectly, by

any agent of the govemment, including any Department of Justice attomey, conceming any plea

to be entered in this case. ,In addition, the defendant states that no person has, directly or

indirectly, threatened or coerced the defendant to do or refrain from doing anything in

connection with any aspect of this case, including entering a plea of guilty.

        The defendant acknowledges having voluntarily entered into both the plea agreement and

the guilty plea. The defendant further acknowledges that this guilty plea is made of the

defendant's own free      will   and that the defendant is, in fact, guilty.

11. CONSEOUENCES OF POST.PLEA MISCOI\DUCT:

        After pleading guilty and before sentencing, if defendant commits any crime, other than

minor traffic offenses, violates any condition of release that results in revocation, violates any

term of this guilty plea agreement, intentionally provides misleading, incomplete or untruthful

information to the U.S. Probation Office or fails to appear for sentencing, the United States, at its

option, may be released from its obligations under this agreement. The Government may also, in

its discrefion, proceed with this agreement and may advocate for any sentencing position



                                                        l3
Case: 4:20-cr-00503-JAR Doc. #: 4 Filed: 09/08/20 Page: 14 of 14 PageID #: 22




  supported by the facts, including but not limited to obstmction ofjustice and denial     of

  acceptance of responsibility.

  12. NO RIGHT TO WITHDRAW GUILTY PLEA:

         Pursuant to Rule I       l(c) and (d), Federal Rules of Criminal Procedure, the defendant

  understands that there   will   be no right to withdraw the plea entered under this agr€ement, except

  where the Court rejects those portions of the plea agreement which deal with charges the

  government agrees to dismiss or not to bring.




         Date                                               HAL
                                                            Assistant United States Attomey




  0s- l3 - )o
         Date                                               MLLIAM SCHWARZE
                                                            Defendant
                                                                              I
   0811312020

         Date                                               MICTIELLE NASSER
                                                            Attorney for Defendant




                                                       t4
